Exhibit 10.1

 

AMENDMENT NO. 1 TO LETTER OF CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO LETTER OF CREDIT AGREEMENT (this “Amendment”) is made as
of the 7th day of December, 2011 (the “Amendment”) by and among ARKANSAS BEST
CORPORATION, a Delaware corporation (“Company”), the guarantors identified on
the signature pages hereto (collectively, “Guarantors”), and SUNTRUST BANK, a
Georgia banking corporation (“Bank”).

 

RECITALS

 

A.                                   The Borrower, Guarantors and Bank are
parties to a certain Letter of Credit Agreement, dated as of December 9, 2009
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used but not defined in this
Amendment shall have the meanings that are set forth in the Credit Agreement.

 

B.                                     The parties now desire to amend the
Credit Agreement in the manner hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

SECTION 1. Amendments. Upon satisfaction of the conditions set forth in
Section 3 below:

 

(a)  the defined term “Commitment Termination Date” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated to read as follows:

 

“Commitment Termination Date” shall mean the earliest of (i) December 9, 2013,
(ii) the date on which the Commitment is terminated pursuant to Section 2.2, and
(iii) the date on which the Commitment is terminated pursuant to Section 6.1.

 

(b) the first sentence of Section 5.12 of the Credit Agreement is hereby amended
and restated to read as follows: “The Company shall have pledged to the Bank at
all times until the Final Termination Date an amount in cash, or with the
consent of the Bank (which it may or may not give in its sole discretion),
investments in money market funds approved by the Bank (such cash and other
amounts, collectively, “Cash Collateral”) in an aggregate amount at least equal
to the LC Exposure.”

 

--------------------------------------------------------------------------------


 

SECTION 2. Representations and Warranties. Company and each Guarantor (each a
“Credit Party” and, collectively, the “Credit Parties” ) hereby represents and
warrants to the Bank that:

 

(a)                                  this Amendment has been duly authorized,
executed and delivered by each of the Credit Parties and constitutes its legal,
valid and binding obligation, enforceable against such Credit Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity;

 

(b)                                 each representation and warranty made by
each Credit Party in the Credit Agreement and the other Letter Credit Documents
is true and correct in all respects as of the date hereof (or on the date to
which it relates, in the case of any representation or warranty that
specifically relates to an earlier date); and

 

(c)                                  on the date hereof and immediately after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.

 

SECTION 3. Conditions to Effectiveness. This Amendment shall not become
effective until the Bank shall have received executed counterparts to this
Amendment executed by a duly authorized officer of each Credit Party.

 

SECTION 4. Credit Agreement. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended by this Amendment and each reference in any other Letter of
Credit Document shall mean the Credit Agreement as amended hereby.

 

SECTION 5. Applicable Law. This Amendment shall be governed by, and construed
and interpreted in accordance with, the law of the State of Georgia without
regard to conflict of laws principles thereof.

 

SECTION 6. Counterparts. This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart. Delivery of a copy of this Amendment
bearing an original signature by facsimile transmission or by electronic mail in
“portable document format” shall have the same effect as physical delivery of
the paper document bearing the original signature.

 

SECTION 7. Expenses. The Credit Parties agree to reimburse the Bank for its
out-of-pocket expenses in connection with this Amendment.

 

SECTION 8. Affirmation. Except as specifically amended pursuant to the terms
hereof, the Credit Agreement and all other Letter of Credit Documents (and all
covenants,

 

2

--------------------------------------------------------------------------------


 

terms, conditions and agreements therein), shall remain in full force and
effect, and are hereby ratified and confirmed in all respects by each Credit
Party.

 

SECTION 9. No Waiver or Novation. The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
Bank or any Credit Party, nor constitute a waiver of any provision of the Credit
Agreement, the other Credit Documents or any other documents, instruments and
agreements executed or delivered in connection with any of the foregoing. . This
Amendment No. 2 to Credit Agreement (together with any other document executed
in connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Credit Agreement.

 

SECTION 10.                Headings. Section headings in this Amendment are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purpose.

 

(SIGNATURES APPEAR ON FOLLOWING PAGES)

 

3

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

BORROWER:

ARKANSAS BEST CORPORATION

 

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

 

 

 

 

GUARANTORS:

ABF AVIATION, LLC

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

 

 

 

 

 

 

ABF CARTAGE, INC.

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

 

 

 

 

ABF FARMS, INC.

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

 

 

 

 

 

 

ABF FREIGHT SYSTEM, INC.

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

DATA-TRONICS CORP.

 

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

 

 

 

 

 

FLEETNET AMERICA, INC.

 

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

 

 

 

 

 

 

FREIGHTVALUE, INC.

 

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

 

 

 

 

GLOBAL SUPPLY CHAIN SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

 

 

 

 

 

 

LAND-MARINE CARGO, INC.

 

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

TRANSPORT REALTY, INC.

 

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

 

 

 

 

 

TREAD-ARK CORPORATION

 

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Treasurer

 

 

 

 

 

 

BANK:

SUNTRUST BANK

 

 

 

 

By:

/s/ Christopher Hursey

 

Name:

Christopher Hursey

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 